Title: George Augustine Washington to John Francis Mercer, 17 December 1789
From: Washington, George Augustine
To: Mercer, John Francis


          
            Dear Sir
            Mount Vernon Decr 17th 1789.
          
          Your Favor which was dated shortly after I parted with you at Fredericksburg met with some delay in getting to me—The

President has been informed of the contents and in reply says, as an act of Providence has interposed to render a complyance with your promise impracticable he must have further patience—He has also been consulted as you desired to know if wheat would be received in payment—Clean & sound wheat will be taken at his Mill and the Alexandria Cash price allow’d for it—The Crop of Corn made here this year will be inadequate to the demands will therefore be glad to be inform’d on the rect of this if you will have any to dispose of and on what terms you will engage to deliver it here, or have it taken from your landing—Mrs Washington joins me in best respects to Mrs Mercer. I am Dear Sir Your most Obt Sevt.
          
            Geo. A. Washington
          
        